DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on June 20, 2022.  
Claims 1-2, 10, and 20 have been amended.  
Claims 3-4 have been cancelled.  
Claims 11-19 have been withdrawn.  
Claims 1-2, 5-10, and 20 are pending.

Response to Amendment
Amendments to Claims 1-2, 10, and 20 are acknowledged.  Amendments to Claims 1, 10, and 20 are sufficient to overcome the 35 USC 101 rejection of Claims 1-2, 5-10, and 20.  Amended independent claims 1, 10, and 20 integrate the abstract idea into a practical implementation.  The execution of applications related to electronic moneys independently decreases unnecessary processing when executing the selected electronic money using the IC card during commercial transaction settlement.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2009/0026256 “Kameda”, in view of US Pat Pub No 2014/0310117 “Moshal”, and also in view of US Pat Pub 2009/0050691 “Matsumoto”.

As per Claims 1, 10 and 20, Kameda discloses an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, comprising: 
an information processing apparatus (Kameda: [0022], a POS terminal to perform settlement processing based on the transaction amount sent from the settlement terminal); and
a server configured to communicate with the information processing apparatus (Kameda: [0022] communicate with an administration server), wherein 
the information processing apparatus includes:
the IC card is in a specific proximity to the information processing apparatus (Kameda: [0024], a contact zone of which center surface of the IC card is placed using a RF circuit unit for communication with the IC card);
first circuitry configured to:
perform, by execution of the first application of the plurality of applications associated with the first type of electronic money, settlement of a commercial transaction to generate log information (Kameda: [0022] an electronic money reader/writer for reading/writing such as the value of electronic money from/to an IC card embedded with an IC chip for storing electronic money (first type of electronic money) [0024] settlement control unit for performing the settlement processing and an output control unit for controlling the information outputting unit), 
a commercial transaction to generate log information, wherein
the generated log information is associated with the settlement of the commercial transaction (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device), and
the log information includes a time at which the settlement is performed (Kameda: [0027] stores information of the usage of the electronic money service including the time and transaction date and the like); and 
supply, by execution of the at least one application of the plurality of applications, the generated log information to the server (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device).

Kameda fails to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server  that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
a structure including a global platform and a plurality of applications, wherein
the plurality of applications is executable on the global platform,
each of a set of applications of the plurality of applications is executable for a process related to a respective electronic money of a plurality of electronic moneys associated with an IC card,
at least one application of the plurality of applications is executable for communication with the server, and 
first circuitry configured to:
receive information associated with a selection of a first settlement service from a plurality of settlement services, wherein
the first settlement service of the plurality of settlement services corresponds to a first type of electronic money of a plurality of electronic moneys and a first application of the plurality of applications,
a second settlement service of the plurality of settlement services corresponds to a second type of electronic money of the plurality of electronic moneys and a second application of the plurality of applications,
the second application is independently executable from the first application, and 
an installation timing of the first application corresponding to the first settlement service is different from an installation timing of the second application corresponding to the second settlement service;
the settlement is performed based on the selected first settlement service of the plurality of settlement services,
[for claim 20] the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus; and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator.

Moshal teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server  that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
a structure including a global platform and a plurality of applications (Moshal: [0051], application server includes a processor, a network interface for transmitting data to and receiving data from communication network, a user interface, and a data storage device which can be linked together.  It can include a scanner app (application), merchant app (application), and computer readable program instructions.  The application server is a global platform including a plurality of applications (scanner app, merchant app, etc.)), wherein
the plurality of applications is executable on the global platform (Moshal: [0051], application server includes a processor, a network interface from transmitting data to and receiving data from communication network, a user interface, and a data storage device which can be linked together.  It can include a scanner app (application), merchant app (application), and computer readable program instructions (executable).  The application server is a global platform including a plurality of applications (scanner app, merchant app, etc.)),
each of a set of applications of the plurality of applications is executable for a process related to a respective electronic money of a plurality of electronic moneys associated with an IC card (Moshal: [0055], transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment (for example, a credit or debit card number, a cardholders name, a card expiry date, a CVC, or a PIN, as stored in the user profile 110). Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction (for example, the bill amount, and merchant and payment details) are sent to a payment processor for processing), 
at least one application of the plurality of applications is executable for communication with the server (Moshal: [0055], transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment (for example, a credit or debit card number, a cardholders name, a card expiry date, a CVC, or a PIN, as stored in the user profile 110). Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction (for example, the bill amount, and merchant and payment details) are sent to a payment processor for processing), and 

the server includes second circuitry configured to: 
[for claim 20] acquire the log information from the information processing apparatus (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction are sent to a payment processor for processing); and 
[for claim 20] supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction are sent to a payment processor for processing). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

Kameda and Moshal fail to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a first settlement service from a plurality of settlement services, wherein
the first settlement service of the plurality of settlement services corresponds to a first type of electronic money of a plurality of electronic moneys and a first application of the plurality of applications,
a second settlement service of the plurality of settlement services corresponds to a second type of electronic money of the plurality of electronic moneys and a second application of the plurality of applications,
the second application is independently executable from the first application, and 
an installation timing of the first application corresponding to the first settlement service is different from an installation timing of the second application corresponding to the second settlement service,
the settlement is performed based on the selected first settlement service of the plurality of settlement services.

Matsumoto teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server  that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a first settlement service from a plurality of settlement services (Matsumoto: [0052], the user selects an electronic money service to be used among the service names of the electronic money services displayed), wherein
the first settlement service of the plurality of settlement services corresponds to a first type of electronic money of a plurality of electronic moneys and a first application of the plurality of applications (Matsumoto: [0045] an IC chip is partitioned to store data of multiple electronic money values associated with multiple electronic money services such as electronic money A and electronic money service A (first type of electronic money) and electronic money B and electronic money service B (second type of electronic money) [0050] a management server for communicating through a network with the electronic money terminal, the management server 310 of the electronic money service A, the management server 320 of the electronic money service B, and  the management server 330 of the electronic money service C.  Each of the management servers 310, 320, and 330 is managed by a business operator which operates the respective electronic money service),
a second settlement service of the plurality of settlement services corresponds to a second type of electronic money of the plurality of electronic moneys and a second application of the plurality of applications (Matsumoto: [0050] a management server for communicating through a network with the electronic money terminal, the management server 310 of the electronic money service A, the management server 320 of the electronic money service B, and  the management server 330 of the electronic money service C.  Each of the management servers 310, 320, and 330 is managed by a business operator which operates the respective electronic money service),
the second application is independently executable from the first application (Matsumoto: [0050] a management server for communicating through a network with the electronic money terminal, the management server 310 of the electronic money service A, the management server 320 of the electronic money service B, and the management server 330 of the electronic money service C.  Each of the management servers 310, 320, and 330 is managed by a business operator which operates the respective electronic money service), and 
an installation timing of the first application corresponding to the first settlement service is different from an installation timing of the second application corresponding to the second settlement service (Matsumoto: [0058], communication device 140 is provided for network connection, and the control unit 150 stores in the storage unit 120 settlement processing programs or the like received from the management server 400 through the communication device 140, update processing due to e.g. addition of functions of electronic money services, and settlement processing programs or the like associated with new types electronic money services can be received through the network. Accordingly, there is no need to recover and modify the electronic money terminal 100 to add a settlement processing program or the like, thus the operational cost of the electronic money terminal can be reduced [0071] a first electronic money can be added to the IC card without issuing a new IC card.  Thus installation of a first electronic money and first electronic money service can be done independently of installation of a second electronic money and second electronic money service.  The installation timing of first electronic money can be different than installation timing of the second electronic money),
the settlement is performed based on the selected first settlement service of the plurality of settlement services (Matsumoto: [0052] control unit causes the settlement processing program for the selected service to be executed among the settlement processing programs of each of electronic money services stored in the storage unit).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda and Moshal to include an IC card with a plurality of settlement services each associated with a type of electronic money as taught by Matsumoto, with the settlement processing unit as taught by Kameda and Moshal with the motivation of providing an electronic money terminal which alone can handle multiple types of electronic money services (Matsumoto: [0004]).

As per Claim 2, Kameda discloses the information processing apparatus, further comprising: 
perform short-range wireless communication with the IC card positioned closely thereto (Kameda: [0024] and [0030]); 
perform exchange of information with the IC card based on the short-range wireless communication (Kameda: [0024] and [0030]); and 
subtract an amount of money of the commercial transaction from the electronic money that corresponds to the selected settlement service (Kameda: [0030] and [0036]).  

As per Claim 5, Kameda fails to disclose the information processing apparatus, wherein 
the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction.

Moshal teaches the information processing apparatus, wherein 
the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction (Moshal: [0056]-[0058]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

As per Claim 6, Kameda discloses the information processing apparatus, wherein 
the log information further includes user identification information and settlement identification information (Kameda: [0023]),
the user identification information corresponds to information of a user associated with the IC card (Kameda: [0023]), and 
the settlement identification information corresponds to the settlement (Kameda: [0023]).  

As per Claim 7, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to perform the commercial transaction (Kameda: [0030]).  

As per Claim 8, Kameda fails to disclose the information processing apparatus, wherein the circuitry is further configured to:
receive a request from the server that is associated with a first business operator;
provide the log information based on the request; and
the information processing apparatus is associated with a second business operator different from the first business operator.

Moshal teaches the information processing apparatus, wherein the circuitry is further configured to:
receive a request from the server that is associated with a first business operator (Moshal: [0055]);
provide the log information based on the request (Moshal: [0055]); and
the information processing apparatus is associated with a second business operator different from the first business operator (Moshal: [0055]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

As per Claim 9, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to: 
perform communication with the server (Kameda: [0050]); and
supply the log information to the server based on the communication with the server (Kameda: [0050]).  

Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed June 20, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC, made in view of US Pat Pub No 2009/0026256 “Kameda”, in view of US Pat Pub No 2014/0310117 “Moshal”, and further in view of US Pat Pub No 2003/0018577 “Fukashima” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 2009/0026256 “Kameda”, in view of US Pat Pub No 2014/0310117 “Moshal”, and also in view of US Pat Pub 2009/0050691 “Matsumoto”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687